DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment & Response to Arguments
Applicant’s arguments and amendments of September 7, 2021 have been fully and carefully considered.  Claims 1-11 are pending and amendments to claims 8 and 10 are acknowledged which obviates the 112(b) rejection made in the Non-Final Office Action June 4, 2021.  The Examiner concurs with applicant’s arguments regarding the 103 rejection over Geatz.  Applicant argues that  Geatz does not teach two parallel trains operating simultaneously and it would not be obvious to one having ordinary skill in the art, to just duplicate the trains as suggested by the Examiner and there is no teaching in  Geatz how one of the trains is purged and provides no teaching how purging, venting or disposal step which has been clearly claimed as in the second operating mode wherein the at least one primary train is evacuating the contents of the train to a disposal system.  Applicant’s arguments are persuasive, accordingly the rejection over Geatz is withdrawn and the claims are condition for allowance.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be 
The application has been amended as follows: 
In the Claims:
In Claim 1, line 6, delete “wherein the least” and insert -- wherein the at least--
In Claim 7, line 2, delete “weight of the least one” and insert -- weight of the at least one--
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
						/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771